Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 5/26/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 3, the examiner has withdrawn the 112 (b) rejection over such.  Claims 1-10 are pending with claims 9-10 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. The applicant’s argue that Bare discloses dissolving the oxide layer by acid etching and therefore is different than the process of the present application.  The examiner disagrees and notes the claims as drafted do not differentiate over the prior art Bare and therefore this argument is not persuasive.  Examiner directs the applicant’s attention to the explicit language of the claims, such does not foreclose the dissolution of the oxide layer and therefore the applicants appear to be reading limitations into the claims that are not present.
Additionally, Bare discloses the anodization process and subjecting such to the claimed baths (Example 4) and therefore the applicants have failed to establish with fact that that Bare reference is limited to removing the oxide layer.  It is clear from this disclosure that Bare does keep the aluminum oxide layer and carrying out the chemical conversion treatment of this part as required by the claims and argued by the applicant.  

Here the applicants argue that the oxide remains for better corrosion resistance is noted, but not persuasive for the reasons set forth above.  As for better corrosion resistance, the applicants have not alleged unexpected results; however, even if such were inferred by the applicant’s statements, the examiner notes that such is not supported by factual evidence to be persuasive.
Applicant other arguments are deemed unpersuasive as moot because they are not supported by factual evidence or not commensurate in scope with the broadly drafted claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20150020925 by Bares et al.
Bares discloses a chromating method for chromating a part comprising an aluminum-based alloy, the method comprising the following steps: 
providing the part including a layer based on aluminum oxide on at least one surface of the part, which layer is of thickness that 2 to 5 microns (i.e. is greater than or equal to 5 nm) (see 0045, Example 4, 0124);  immersing the part in a chromating bath including chromium III  and performing chemical conversion of the part in the chromating bath (see 0126 related to immersion in Bath 1 and Bath 2).  Where Example 1 includes bath 1 of trivalent chromium (0063). 
Claim 2:  Bares discloses the Zr in bath 1 (0063).
Claim 3:  Bares discloses the degreasing the alloy before chromating (example 4, paragraph 0123).
Claim 7:  Bares discloses aluminum oxide by first cleaning the part followed by chemical oxidation (Example 4).
Claim 8:  Oxidization occurs at 37C, within the range as claimed (Table 12).
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent Application Publication 20090269607 by Watanabe et al.
Claim 3:  Bares discloses a oxide and degreasing and while the examiner maintains the position as set forth above, the examiner notes that Watanabe also discloses a native oxide over an aluminum degreasing the native oxide layer (layer based on aluminum) such before chromating (0041-0045, 0047) and therefore taking the references collectively it would have been obvious to have provided the native oxide and degreasing with a reasonable expectation of success. 
Claim 4-5:  Bares does not discloses using a mechanical method; however, Watanabe discloses forming the oxide layer using projecting solid particles (0045) and therefore it would have been obvious to one of ordinary skill in the art to include a particle projection process since Watanabe discloses oxide formation comprising particle projection will provide predictable results.  

s 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent Application Publication 20070187001 by Kramer et al.
Bares does not discloses using a mechanical method; however, Kramer discloses pretreating a substrate for chromium treatment to use sandpaper (0075) and therefore it would have been obvious to one of ordinary skill in the art to include a sand paper cleaning process since such will provide predictable results.    A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent 8574396 by Bhaatia et al.
Bares discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner notes Bhaatia discloses forming an oxide on the metallic substrate by exposing the metal to air and heat (column 2, lines 24-65) prior to trivalent chromium treatment (column 3, lines 1-12).  Therefore modifying Bares to use the oxide formation method (atmosphere having a temperature) would have been obvious to one of ordinary skill in the art to achieved predictable results (i.e. oxide formation).  As for the claimed temperature, the examiner notes the prior art discloses the temperature is a result effective variable and therefore determination of the optimum temperature would have been obvious through routine experimentation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718